Citation Nr: 1712283	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to January 10, 2012.

2.  Entitlement to a disability rating in excess of 30 percent for PTSD for the period from January 10, 2012 to August 12, 2014. 

3.  Entitlement to a disability evaluation in excess of 70 percent for PTSD on or after August 12, 2014. 

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:   Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio. 

In a January 2000 rating decision, the Baltimore RO denied service connection for PTSD.  The Veteran appealed the decision and the Board, in January 2008, also denied service connection for PTSD which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the January 2008 Board decision.  Subsequently, the Board remanded the Veteran's claim in January 2010 to comply with the JMR.  

In a June 2010 rating decision, the Cleveland RO granted service connection for PTSD and assigned an initial 10 percent evaluation effective from June 30, 1999, the original date of claim.   The Veteran appealed the evaluation assigned for PTSD and in a March 2012 rating decision, the RO assigned a 30 percent evaluation for PTSD effective from January 10, 2012.  In a July 2015 rating decision, the RO increased the evaluation for PTSD to 70 percent effective from August 12, 2014.  However, as applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35  (1993).  However, the instant appeal stems from the Veteran's disagreement with his initial disability rating.
The Board notes that in a rating decision issued in September 2014, the RO denied the Veteran entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  In that regard, the record reflects that the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in January 2014.  He specifically attributed his unemployability, among other disabilities, to his service-connected PTSD.  

It is now well settled that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  In this case, the Veteran filed his Notice of Disagreement (NOD) concerning the initial disability rating assigned for his service-connected PTSD in October 2010.  Hence, when the RO issued its rating decision regarding the issue of entitlement to a TDIU, the matter was already in appellate status, rendering this a situation where the appellant raised an additional issue while his original claim was on appeal.  The Board is required to address all issues reasonably raised by the claimant, or the evidence of record and thus, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to a TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.



FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; it has not resulted in total occupational and social impairment.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD alone prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411  (2016).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16  (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the issue of entitlement to a TDIU, to the extent that the action taken herein below constitutes a full grant of benefits sought, further discussion of the Veteran's Claims Assistance Act of 2000 is not necessary at this time.  

With regard to the Veteran's appeal of the initial disability rating assigned for his service-connected PTSD, in Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the Veteran was afforded VA examinations in September 2007, March 2010, January 2012, and August 2014.  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's PTSD.  Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's PTSD since he was last examined in August 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Increased Evaluation for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran's PTSD is assigned an initial 10 percent disability evaluation from June 30, 1999, a 30 percent disability evaluation is assigned from January 10, 2012, and a 70 percent evaluation is assigned from August 12, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 10 percent evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 70 percent for PTSD during the entire period on appeal.  However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 70 percent for PTSD.  

An August 2000 medical statement from the Veteran's primary care physician, Dr. E.B. (initials used to protect privacy), reported that the Veteran has suffered from generalized anxiety disorder for over 20 years; his symptoms were noted to include guilty feelings, irritability, and constant worry.   The physician also indicated that the Veteran needed to take medication for his anxiety disorder. 

A review of private treatment records dated from December 1998 to December 1999 show that the Veteran was treated with Serzone, Xanax and Valium for generalized anxiety disorder.  The Veteran was noted to be irritable and continuously stressed with respect to his work.  In addition, a December 1998 treatment record noted that the Veteran had over 23 years of psychiatric symptoms that included anxiety and irritability following a brief hospitalization for a nervous breakdown.  The Veteran was also noted to have marital conflict and employment issues such as a long history of quitting jobs, conflict with co-workers, and disciplinary problems.  A mental status examination indicated that the Veteran was alert, coherent, tense, and anxious.  He was not depressed and non-psychotic. 

A January 2002 private treatment record noted that the Veteran was depressed and stressed out.  The Veteran was diagnosed as having depression complicated by grief over the death of his cat. 

A November 2002 private treatment record noted that the Veteran had secured a new job as a transit driver.  The Veteran reported a long history of being uncomfortable with co-workers, especially supervisors, and could not keep a job. The Veteran stated that he was not getting promoted secondary to his difficulties with people. 

A December 2002 private treatment record noted that the Veteran was thinking about quitting his new job because he did not like 12 hour days and was not getting along with his union representative.

A January 2004 private treatment record noted that the Veteran was assessed with  anxiety disorder and wanted to discontinue Zoloft.  However, the Veteran continued to be prescribed Xanax.  Moreover, he was noted to have trouble with his current supervisor and was looking for a new job.

In a June 2005 statement, the Veteran reported that for over 20 years, he has lived on tranquilizers and other medications in order to function on jobs.  He reported that he lived with fear most of his adult life and could not keep a job or develop a career.

During a July 2006 VA psychiatric consult, the Veteran reported that he was addicted to Xanax and was unable to decrease the dose.  In addition, he reported a life-long history of an inability to get along with others and hold down jobs.  In this regard, he stated that he usually engaged in verbal altercations at work and was dismissed pretty quickly after that.  The Veteran also reported marital strain and that he did not have many friends.  The mental status examination revealed that the Veteran's mood ranged from mildly anxious to euthymic and his affect was blunted.  The Veteran denied suicidal ideation, plan, or intent and he denied any homicidal thoughts or history of violence.  His thoughts were organized and goal directed.  The Veteran was noted to have poor insight.  

A September 2007 VA examination showed that the Veteran was assessed as having sedative, hypnotic, or anxiolytic dependence.  The examiner assigned a GAF score of 60.  The Veteran reported that he was socially isolated and that he was unable to hold a job because he was in conflict with others.   The Veteran reported symptoms of irritability, anxiety, low tolerance for stress, hypervigilance, and interpersonal problems.  In addition, he stated that he had some problems with concentration and managed to control his temper. 

The mental status examination revealed that the Veteran was alert, oriented, and cooperative.  The Veteran's mood and affect were fairly regulated and restricted in range.  During the interview, the Veteran appeared uncomfortable at times and would fidget in his seat.  His speech was normal in rate, rhythm, and volume, and his thought processes were clear and the content was coherent.  The Veteran denied suicidal or homicidal ideation, delusions, and paranoia.  The VA examiner indicated that the Veteran's report of symptoms was not completely reliable because the Veteran covered up his symptoms with the use of benzodiazepines.  

During a March 2010 VA examination, the Veteran reported taking Xanax daily for the past 10 to 12 years and Valium prior to that.  He stated that the medication calmed him down, helped control his anger at work, and helped him to function and "stop me from thinking bad stuff".  He also stated that it helped him to not become paranoid; the Veteran stated that prior to taking Xanax, he thought people were trying to harass him.  The Veteran stated that he snapped easily at his wife and often was involved in arguments with others.  The examiner noted that the Veteran had changed several jobs due to anxiety and anger problems.  The Veteran had been married to his second wife for over 30 years.   

The mental status examination revealed that the Veteran's affect was constricted and his mood was euthymic.  His speech was coherent, and of normal rate and volume.  The examiner noted that Xanax partially helped with his anger, anxiety, and paranoia so that he was able to function well at work.  The Veteran did not have symptoms depression and did not experience panic attacks.   The examiner noted that the Veteran had poor impulse control.  His memory was intact and cognition was alert and oriented to time, place, and person.  There were no issues with hygiene.  The Veteran denied suicidal and homicidal ideation.  The examiner assigned a GAF score of 65.

In his October 2010 NOD, the Veteran indicated that he had serious employment problems since coming back from Vietnam.  He endorsed being in attack mode so that he would immediately overreact to any stressful situation.  Moreover, the Veteran stated that he was anxious and irritable with supervisors and co-workers.  Finally, he stated that he has avoided commitment by turning away from all things representing family.  

A January 2012 VA examiner found that the Veteran's primary functional deficits included having few friends, occasional arguments with his wife, and anxiety/irritability at his job.   The examiner determined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  However, the examiner also noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran stated that he was unable to function without Xanax and that he has tried to discontinue his use of it but had experienced bad withdrawal symptoms. 

The examiner determined that the Veteran exhibited symptoms including anxiety, suspiciousness, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 62.   

In an October 2012 statement, the Veteran's wife attested to the Veteran's need for psychiatric medication following what appeared to be a nervous breakdown in his 20s.  She discussed his belief that he could not adequately provide for a family because he would lose one job after another and could not get or keep better paying jobs.  In addition, she asserted that he was always in "defense" mode and "blows up", has had problems with authority, and could not handle any stress at work.  For instance, he would overreact to minor issues in personal and work situations and these reactions were so extreme that they affected his ability to be around people.

An August 2014 VA examination, the examiner found occupational and social impairment due to mild or transient PTSD symptoms.   The Veteran stated that he had feelings of depression, anger, irritability, panic attacks, hypervigilance, excessive worrying, and an exaggerated startle response.  He stated that without medication, he would be unable to keep a job or socialize with others.  The examiner noted a depressed mood, anxiety, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran's thought processes were normal, and he had good judgment and insight.  He denied suicidal and homicidal ideation. 

A November 2014 VA mental health consult indicated that the Veteran presented as angry and frustrated.   He reported symptoms such as lack of motivation, irritability, feeling defensive, argumentative, and nervous.  He stated that he argues with his wife and believed that people did not support him.  The Veteran denied suicidal or homicidal ideation.  His mood was noted to be irritable and his affect was congruent to his mood.  His concentration, memory, and attention were reported as normal. Judgement and insight were reported as fair.  The examiner advised the Veteran that he would need to be tapered off Xanax since it was not used as a long term treatment for anxiety and PTSD at the VA.  However, the Veteran declined to taper off of Xanax. 

The Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 70 percent rating. 

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107  (West 2014).  Although there is evidence against the claim insofar as the January 2012 and August 2014 VA examiners indicate that the Veteran's symptoms of PTSD resulted in occupational and social impairment due to mild or transient symptoms, the examiners' findings during the examinations were not commensurate with their conclusions.  Rather, the examination findings as well as the additional evidence of record discussed above, establish that the Veteran has been shown to have occupational and social impairment with deficiencies in most areas.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 442-43; Sellers, 372 F.3d 1326. 

The Board finds that the record demonstrates that the Veteran's overall disability picture is consistent with a 70 percent rating during the appeal period, to include consideration of the Veteran's lay statements, VA and private treatment records, and the VA examinations.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes unprovoked anger and irritability, continuous anxiety, social isolation, difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, problems with concentration, hypervigilance, and an exaggerated startle response.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118.  

More specifically, the record indicates that the Veteran has experienced continuous anxiety throughout the appeal period for which he has taken Xanax on a daily basis for decades.  In that regard, although the Veteran may have presented with more mild symptoms at various times during the appeal period, the Veteran has reported that he would not be able to function at all without his reliance on benzodiazepines.  Indeed, a VA examiner confirmated that the Veteran masked symptoms with use of benzodiazapines.  Those milder symptoms, to the extent that they were enabled by use of medications, do not weigh against a 70 percent disability rating.  See Jones v. Shinseki, 26 Vet.App. 56, 61 (2012) (holding that the Board may not consider the ameliorating effects of medication in determining whether a higher rating is warranted).  

In addition, he has had difficulty with anger and irritability, including angry outbursts toward his wife and coworkers.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  Moreover, the Veteran's PTSD symptoms overall have caused significant social isolation and strained work and family relationships, which reflects an inability to establish and maintain effective relationships as contemplated by a 70 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as suicidal ideation, spatial disorientation, and obsessional rituals, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as continuous anxiety, impaired impulse control, significant occupational impairment, and social isolation more closely approximate the criteria for a 70 percent evaluation.  

Additionally, the Board finds that the symptomatology discussed above results in occupational and social impairment, with deficiencies in most areas, such as work,  family relations, judgment, thinking, or mood.  In that regard, the evidence of record, in particular the private medical evidence and lay evidence discussed above, shows that the Veteran has had severe impairment in his occupational and social functioning due to his PTSD.  The Veteran was consistently noted to have contentious relationships with coworkers and frequently changed jobs or was fired prior to obtaining his last job from which he retired.  Furthermore, his marriage to his second wife, although longstanding, has been marked by frequent arguments, most often provoked by the Veteran.  Again, this is commensurate with a 70 percent evaluation.   

Moreover, the Veteran and his wife have consistently described the Veteran's PTSD symptoms and their impact on social and occupational functioning.  Hence, the Board finds that the statements regarding his symptoms and their effect are both competent and credible.   See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

Finally, the Board acknowledges the Veteran has been assigned GAF scores ranging from 60 to 65.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  However, in this case, the GAF scores assigned are but one factor for consideration in a rating.  While considering the GAF scores as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's findings to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, given the lay and medical evidence discussed above, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that his PTSD has more nearly approximated the criteria for a 70 percent rating.

The Board, however, finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, the Veteran remains married and has maintained some social relationships.  In addition, the Veteran has managed to maintain a job as a school bus driver from which he retired in 2013.  The Veteran has consistently denied suicidal ideation, delusions, and hallucinations.  He was also fully oriented throughout the relevant time period.   VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating for the entire appeal period.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

III.  Extraschedular Evaluation

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111  (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include irritability, inability to handle stress, anxiety, social isolation, and depression.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning. 

Finally, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disability on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111  (2008).

IV.  Entitlement to a TDIU

The Veteran has contended that his service-connected PTSD renders him unable to work.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to a TDIU is warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317  (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341 (a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.

In this case, the Veteran's only service-connected disability is PTSD which is assigned a 70 percent evaluation.  Therefore, the schedular percentage criteria for TDIU have been met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Id
In his claim for TDIU, the Veteran reported that his last job was as a part time bus driver, he worked for 15 hours per week, and made $400 per month.  The Veteran's last employer stated that he had retired in May 2013 as a bus driver and that he had worked 25 hours per week.   The Veteran also reported that he has a high school education. 

The August 2014 VA PTSD examiner noted that the Veteran retired in May 2013 from driving a school bus.  He reported that he was currently employed as a part-time bus driver and was previously a substitute bus driver.  The examiner opined that based on the Veteran's need for psychiatric medication to function at work, he would most likely need inpatient substance abuse rehabilitation to stop taking Xanax.   The examiner noted that at the time of the examination, the Veteran was able to employed only as long as he took his medication; however, he continued to have difficulty functioning under periods of stress.  

During an October 2014 VA treatment consult, the Veteran stated that since serving in Vietnam, he had been unable to function vocationally.  He also reported that he had worked as a school bus driver for a year but kept getting passed over for full time status and he subsequently stopped working.   A January 2015 VA treatment report indicated that the Veteran was employed as a substitute bus driver. 

The Board notes that throughout the appeal period, the Veteran has consistently asserted that his PTSD has caused difficulty in maintaining a job.  See e.g. March 2000 and October 2010 Notices of Disagreement; January 2004 and December 2011 Substantive Appeals; January 2014 Veteran's statement.

In this case, the evidence indicates that the Veteran has had difficulty maintaining a job based solely on his PTSD symptoms.  The record reflects that the Veteran worked part-time for nearly a decade prior to his retirement.  Thereafter, he has had some marginal employment, such as part time and substitute bus driver, but his earnings do not reflect that he has been gainfully employed.  A VA examiner also indicated that the Veteran was only able to maintain his current employment because he continued to take benzodiazepines.  

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to TDIU is granted, 




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


